In a proceeding for support of a minor child, the divorced father appeals from an order of the Family Court, Kings County, entered September 1, 1965, which denied his motion to modify a prior support order requiring him to pay $50 a week. Order modified on the facts and in the exercise of discretion, so as to grant the motion to the extent of fixing the quantum of support at $40 per *1017week, as so modified, order affirmed, without costs. In our opinion, respondent’s circumstances had changed sufficiently to require a modification of the prior order to provide that $40 per week be paid for the support of the child of the marriage. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.